835 F.2d 878
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Riley LARKINS, Jr., Plaintiff-Appellant,v.James A. RHODES (Former Governor), Governor of Commonwealthof Pennsylvania, County of Erie, Pennsylvania,Defendants-Appellees.
No. 87-3791.
United States Court of Appeals, Sixth Circuit.
Dec. 15, 1987.

Before LIVELY, Chief Judge, NATHANIEL R. JONES and RALPH B. GUY, Circuit Judges.

ORDER

1
The plaintiff moves for counsel on appeal from the district court's judgment for the defendants in this prisoner's civil rights case.  Defendant Rhodes moves to dismiss the appeal against him for lack of jurisdiction.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the plaintiff's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
The plaintiff sued the defendants concerning his transfer from Ohio custody to Pennsylvania custody for purposes of trial on other criminal charges.  The district court entered various orders finding that the governors were immune from liability and that Erie County had no obligation to hold a hearing in this case.


3
Governor Rhodes moves to dismiss the appeal against him because the district court entered a Fed.R.Civ.P. 54(b) certification when it dismissed him as a party.  We hold that the district court improperly granted Rule 54(b) certification in this case.    See Solomon v. Aetna Life Ins. Co., 782 F.2d 58, 61-62 (6th Cir.1986).  Therefore, we do possess jurisdiction over Governor Rhodes in this appeal.


4
Concerning the merits of the appeal, we agree with the conclusions of the district court for the reasons stated in its various opinions.  Therefore, the motions for counsel and to dismiss are denied.  The judgment of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.